El Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
La presente controversia nos permite aclarar el alcance de la aplicación de la doctrina de la ley del caso, en lo que respecta a la resolución de asuntos interlocutorios. En particular, nos corresponde dirimir si unas Resoluciones emi-tidas por el Tribunal de Apelaciones y por este Foro, en las que se declararon “sin lugar” ciertos planteamientos inter-locutorios relacionados con la validez de un embargo, cons-tituyen la ley del caso y, por ende, nos impide entrar a auscultarlos nuevamente. Sujeto a lo anterior, debemos analizar si debe sostenerse la validez de un embargo emi-tido por el Tribunal de Primera Instancia sin requerir la prestación de fianza a pesar de que posteriormente el Tribunal de Apelaciones revocó la cuantía de daños otorgados y ordenó la celebración de una vista evidenciaría para des-filar prueba adecuada sobre los daños ocasionados.
Por los fundamentos que elaboramos a continuación, re-vocamos la determinación del Tribunal de Apelaciones, ya que es inaplicable la doctrina de la ley del caso y, como cuestión de derecho, procede dejar sin efecto el embargo emitido contra la parte peticionaria. A continuación inclui-mos un resumen breve de los hechos pertinentes a la con-troversia que nos ocupa.
HH
El 8 de enero de 2010, el foro primario notificó una Sen-tencia en la que declaró “con lugar” la demanda sobre in-cumplimiento contractual y daños y perjuicios presentada *4por la parte recurrida, Sr. Ramón A. Cacho Pérez (señor Cacho Pérez) contra la parte peticionaria, Sr. Robert Hatton Gotay (señor Hatton Gotay). En la Sentencia alu-dida, el Tribunal de Primera Instancia concedió al señor Cacho Pérez los remedios que solicitó y, además, una com-pensación en daños en exceso de doce millones de dólares ($12,000,000).
El mismo 8 de enero de 2010, el señor Cacho Pérez pre-sentó ante el Tribunal de Primera Instancia una moción de aseguramiento de sentencia y cuatro días más tarde el foro primario la declaró “con lugar”. En la orden se dispuso, en lo pertinente, lo siguiente:
A tenor con lo dispuesto en la Regla 56.1 de Procedimiento Civil el Demandante presentó una Moción de Aseguramiento de Sentencia dictada por este Tribunal el día 23 de diciembre de 2009 solicitando el embargo, el embargo de fondos en pose-sión de terceros, la prohibición de enajenar, y unas órdenes para obtener del Demandado determinada información con miras de asegurar la Sentencia. [...]
El aseguramiento de sentencia que se solicita en este caso puede concederse sin prestación de fianza conforme provee la Regla 56.3 por estarse gestionando después de la sentencia.
Conforme provee la Regla 56.4 “si se hubiere cumplido con los requisitos de la Regla 56.3” que en este caso se cumplen, “el Tribunal deberá expedir a Moción de ex-parte de un recla-mante, una orden de embargo o de prohibición de enajenar”. Dicha orden de acuerdo con el caso de Rivera Rodríguez [& Co.] v. [Lee] Stowell, 133 DPR 881 (1993), puede dictarse sin vista en un caso como éste porque cae bajo una de las excepciones pre-vistas en dicha opinión: la sentencia es prueba documental fe-haciente y las cantidades adecuadas bajo la misma están ven-cidas y son líquidas y exigibles.
En virtud de ello, el Tribunal ordena el embargo de bienes en posesión de terceros y/o la prohibición de enajenar de sufi-cientes bienes muebles e inmuebles para satisfacer la totali-dad de la sentencia, incluyendo los intereses a partir de la fecha de la demanda que monta a $12,815,024.36, más los intereses que se devenguen a partir de la fecha de la Senten-cia, de los bienes pertenecientes al demandado Robert Hatton o la Sociedad de Gananciales que tiene constituida con su se-ñora esposa. Apéndice, págs. 129-130.
*5El 2 de febrero de 2010, el señor Hatton Gotay solicitó mediante moción al foro primario que, en sustitución de la orden dictada el 12 de enero de 2010, se emitiera una nueva limitada a dos cuentas que tenía en UBS Financial Corporation (UBS) hasta la cantidad de $12,815,024.36. El señor Cacho Pérez se opuso a esa moción. Sin embargo, antes de que el Tribunal de Primera Instancia resolviera ese asunto, el señor Hatton Gotay presentó ante el Tribunal de Apelaciones una petición de certiorari el 10 de fe-brero de 2010 (KLCE201000203). En el recurso cuestionó la legalidad y la constitucionalidad de la orden de embargo y planteó que se emitió por una cantidad en exceso a la suma de daños otorgada al señor Cacho Pérez. Ese foro denegó el recurso por prematuro mediante Resolución dic-tada el 14 de mayo de 2010.
Inconforme, el señor Hatton Gotay acudió el 4 de octu-bre de 2010 ante esta Curia mediante una petición de cer-tiorari en el caso CC-2010-863. El 11 de marzo de 2011 denegamos la expedición del auto. Sin embargo, en la Re-solución para renegar el auto expresamos lo siguiente:
Ahora bien, este dictamen es sin perjuicio de que el Tribunal de Primera Instancia celebre una vista para atender y diluci-dar la solicitud de limitación de embargo presentada por los peticionarios ante el foro de primera instancia. Apéndice, pág. 445.
En observancia con lo provisto el 11 de marzo de 2011 por este Tribunal, el 23 de mayo de 2011 el señor Cacho Pérez presentó una Moción Renovando Solicitud de Modi-ficación de Orden de Embargo; y Solicitando Vista sobre Embargo y Remedios Provisionales en Aseguramiento de Sentencia.
Por otro lado, es preciso señalar que el 5 de marzo de 2010, el señor Hatton Gotay presentó ante el Foro Apela-tivo Intermedio el recurso de apelación KLAN-2010-0293, en el cual impugnó en los méritos la sentencia emitida por el Foro primario el 8 de enero de 2010. Luego de los trámi-*6tes correspondientes, el 6 de junio de 2011, el Tribunal de Apelaciones confirmó la Sentencia del Tribunal de Primera Instancia, excepto “la parte que condena al señor Hatton Gotay al pago de ciertas sumas a Utuado Management and Development Company, Inc. y al señor Cacho Pérez por concepto de daños y perjuicios”. Apéndice, pág. 507. Ade-más, se ordenó lo siguiente:
[s]e devuelve al caso al foro primario al solo efecto de que se celebre una vista evidenciaría donde se desfile prueba ade-cuada sobre los daños ocasionados a Utuado Management y al señor Cacho; y a su vez, se le permita a la parte apelante presentar prueba pericial para rebatir dichos daños. Id.
A la luz de esa decisión, el 16 de junio de 2011, el señor Hatton Gotay presentó una moción ante el Tribunal de Apelaciones en el mismo recurso de apelación KLAN20100293, en la que solicitó que se dejara sin efecto el embargo por no existir una condena de daños que lo sostuviera. Ese foro declaró “sin lugar” la moción el 28 de junio de 2011. Inconforme, el señor Hatton Gotay acudió el 1 de agosto de 2011 ante este Tribunal con la petición de certiorari Núm. CC-2011-0649. El auto se denegó mediante Resolución de 11 de noviembre de 2011.
Posterior a la notificación de la Resolución de este Foro, y luego de múltiples trámites procesales no pertinentes a la controversia que aquí nos ocupa, el 14 de mayo de 2012, el foro primario celebró una vista argumentativa para con-siderar varios asuntos que estaban pendientes de resolver, entre los que se encontraba la modificación del embargo trabado. La representación legal del señor Hatton Gotay hizo constar que el planteamiento original de limitación de embargo se solicitó antes de que se notificara la Sentencia del Tribunal de Apelaciones que revocó la partida de daños concedida. A renglón seguido, señaló que las Reglas de Pro-cedimiento Civil establecen que para dictar una orden de embargo debe presentarse una fianza, lo que no ocurrió en *7este caso, por lo que el embargo se podría convertir en ile-gal y habría daños que compensar. Por su parte, la repre-sentación legal del señor Cacho Pérez adujo que el plante-amiento de la fijación de fianza en cuanto al embargo se llevó hasta el Tribunal Supremo y fue declarado “sin lugar”. De esa forma, el demandante Cacho Pérez sostuvo que procedía mantener en vigor el embargo, ya que la res-ponsabilidad de los daños estaba establecida.
En la vista aludida, el foro primario ordenó a UBS Financial Services que abriera una nueva cuenta a nombre del señor Hatton Gotay y transfiriera a ella activos por la cantidad de doce millones de dólares. Estos activos serían los únicos afectados por la orden de embargo y el señor Hatton Gotay podría retirar sus frutos.
El 30 de julio de 2012, el Tribunal de Primera Instancia notificó una resolución sobre los planteamientos realizados por el señor Hatton Gotay en cuanto a la procedencia del embargo. Concluyó que la sentencia original del Tribunal de Primera Instancia en este caso era final, ya que los foros apelativos confirmaron la determinación de que el señor Hatton Gotay había realizado actos dolosos. Al ser una sentencia final, no era necesaria la prestación de una fianza antes de ordenar el embargo. No obstante, ante la posibilidad de que los demandantes no lograran probar sus daños, redujo la cantidad embargada a $2,500,000.
Ambas partes solicitaron la reconsideración de esa resolución. Los demandantes peticionaron que se aumen-tara la cuantía del embargo mientras que el señor Hatton Gotay argüyó que el embargo era improcedente sin la fija-ción de una fianza. El 10 de septiembre de 2013, el Tribunal de Primera Instancia notificó una resolución en la cual nuevamente rechazó el argumento del señor Hatton Gotay en cuanto a la necesidad de prestar una fianza antes de ordenar el embargo. Fundamentó esa decisión en que las resoluciones de los foros apelativos del 28 de junio de 2011 y 11 de noviembre de 2011 habían establecido como ley del *8caso que no era necesaria la fianza. Por otro lado, dejó sin efecto la reducción en el monto del embargo.
En desacuerdo con el foro primario, el 4 de octubre de 2013, el señor Hatton Gotay presentó una petición de cer-tiorari ante el Tribunal de Apelaciones. El 27 de mayo de 2014, el Tribunal de Apelaciones notificó una resolución en la cual se denegó la expedición del auto de certiorari. En particular, determinó que la sentencia del Tribunal de Pri-mera Instancia era final aunque se hubiera revocado la determinación de daños, por lo que no procedía imponer una fianza para el embargo trabado. El 26 de junio de 2014, el foro apelativo intermedio notificó una resolución en la que denegó una moción de reconsideración presen-tada por el señor Hatton Gotay.
El 23 de julio de 2014, el señor Hatton Gotay acudió ante este Tribunal mediante una petición de certiorari, en la que adujo que el Tribunal de Apelaciones erró al mante-ner en vigor un embargo de doce millones que no se sos-tiene jurídicamente. Además, esgrime que la doctrina legal de la ley del caso no se aplicó correctamente en este caso. El 30 de enero de 2015, este Tribunal expidió el auto de certiorari.
Con el beneficio de la comparecencia de las partes, pa-samos a discutir el derecho aplicable al asunto ante nues-tra consideración.
II
A. En nuestra jurisdicción, los derechos y las obli-gaciones adjudicados mediante un dictamen judicial, que adviene final y firme, constituyen ley del caso. Félix v. Las Haciendas, 165 DPR 832, 843 (2005); Mgmt. Adm. Servs. Corp. v. E.L.A., 152 DPR 599, 606 (2000); Sánchez Rodríguez v. López Jiménez, 118 DPR 701, 704 (1987). Esos de-rechos y obligaciones “gozan de finalidad y firmeza” para que las partes en un pleito puedan proceder “sobre unas *9directrices confiables y certeras”. Mgmt. Adm. Servs. Corp. v. E.L.A., supra, págs. 607-608. Por lo tanto, de ordinario, las controversias que han sido adjudicadas por el foro pri-mario o por un tribunal apelativo no pueden rexaminarse. íd.; 18 Moore’s Federal Practice 3rd Sec. 134.20, págs. 134-152 (1999).
El Tribunal Supremo de Estados Unidos ha expresado que la doctrina de la ley del caso “dirige la discreción del tribunal, no limita su poder”. (Traducción nuestra). Arizona v. California, 460 US 605, 618 (1983) (“This doctrine directs a court’s discretion; it does not limit the tribunal’s power”).
En específico, las determinaciones judiciales que constituyen la ley del caso incluyen todas aquellas cuestiones finales consideradas y decididas por el tribunal. Félix v. Las Haciendas, supra, pág. 843. Esas determinaciones, como regla general, obligan tanto al tribunal de instancia como al que las dictó, si el caso vuelve ante su consideración. Id. Así, hemos expresado que la doctrina solo puede invocarse cuando exista una decisión final de la controversia en sus méritos. Id.
Ahora bien, esta doctrina no es un mandato inflexible, sino que recoge la costumbre deseable de que las con-troversias adjudicadas por un tribunal sean respetadas. Mgmt. Adm. Servs. Corp. v. ELA, supra, pág. 607. En situa-ciones excepcionales, si el caso vuelve ante la consideración del tribunal y este entiende que sus determinaciones pre-vias son erróneas y pueden causar una grave injusticia, ese foro puede aplicar una norma de derecho distinta. Félix v. Las Haciendas, supra, pág. 844; Mgmt Adm. Servs. Corp. v. E.L.A., supra, pág. 608; In re Tormos Blandino, 135 DPR 573, 578 (1994); U.S.I. Properties, Inc. v. Registrador, 124 DPR 448 (1989). En Núñez Borges v. Pauneto Rivera, 130 DPR 749, 755 (1992), este Tribunal sostuvo, haciendo refe-rencia a lo resuelto en Torres Cruz v. Municipio de San Juan, 103 DPR 217, 222 (1975), que un segundo juez de un *10foro primario podía cambiar la determinación de un primer juez en el mismo caso si esta produce resultados claramente injustos.
Al fin y al cabo, la “doctrina de la ley del caso’ es una manifestación necesaria y conveniente del principio reconocido de que las adjudicaciones deben tener fin”. Srio. del Trabajo v. Tribunal Superior, 95 DPR 136, 141 (1967). En vista de la anterior pauta jurídica, hemos colegido que solo cuando se presenta un atentado contra los principios básicos de la justicia, es que los tribunales pueden descar-tar la aplicabilidad de la doctrina de la “ley del caso”. Noriega v. Gobernador, 130 DPR 919, 931 (1992). Véase, también, Don Quixote Hotel v. Tribunal Superior, 100 DPR 19, 30 (1971).
En el contexto de la adjudicación de peticiones de certiorari sobre asuntos interlocutorios, hemos resuelto que la denegatoria de un tribunal apelativo a expedir el auto no implica la ausencia de error en el dictamen cuya revisión se solicita, ni constituye una adjudicación en los méritos. Torres Martínez v. Torres Ghigliotty, 175 DPR 83, 98 (2008); Bco. Popular de P.R. v. Mun. de Aguadilla, 144 DPR 651, 658 esc. 2 (1997). Por ende, en casos como ese no aplica la doctrina de la ley del caso.
B. En este caso el foro primario concluyó en la Resolu-ción, que notificó el 10 de septiembre de 2013, que no pro-cedía que los demandantes prestaran fianza ya que ello constituía la ley del caso. Apéndice, pág. 1411. Para con-cluir de esa forma, pesó en el ánimo del Tribunal de Pri-mera Instancia la resolución emitida por el Tribunal de Apelaciones el 28 de junio de 2011, en la que se declaró “sin lugar” la solicitud del señor Hatton Gotay para que se de-jara sin efecto el embargo. Asimismo, el foro primario tomó en consideración la Resolución que emitió este Tribunal el 11 de noviembre de 2011, en la que denegamos, en el ejer-cicio de nuestra discreción, la expedición del auto de certio-*11rari solicitado. No obstante, un análisis de esas resolucio-nes revela que fue incorrecta la conclusión a la que arribó el foro primario.
La Resolución emitida por el Tribunal de Apelaciones el 28 de junio de 2011 se limitó a declarar “sin lugar” un asunto interlocutorio que se llevó ante su consideración y que no formó parte de la apelación original: la moción pre-sentada por el peticionario para que se dejara sin efecto la orden de embargo. En esa Resolución no se discutió en los méritos la controversia interlocutoria que se llevó ante su consideración. Adviértase que esa moción interlocutoria se presentó luego de que se revocara en los méritos la Senten-cia del Foro primario, que fue el dictamen objeto de apelación. Aunque no se desprende expresamente la razón del Foro Apelativo Intermedio para no atender el asunto interlocutorio planteado, notamos que la oposición de los recurridos se fundamentó principalmente en que era el Tribunal de Primera Instancia quien tenía la competencia para atenderlo. Apéndice, págs. 510-512. Nos parece que pesó en el ánimo del Tribunal de Apelaciones el funda-mento utilizado por la parte recurrida.
De esa forma, es ineludible concluir que la Resolución del Tribunal de Apelaciones de 28 de junio de 2011 no cons-tituye una decisión final del asunto de la validez del embargo, adjudicado en sus méritos. Félix v. Las Haciendas, supra, pág. 843. Por el contrario, entendemos que, con su determinación, el foro apelativo intermedio prefirió permi-tir que el asunto de la validez del embargo luego de que se revocaran las partidas de daños fuera adjudicado por el foro primario. Después de todo, el Tribunal de Primera Ins-tancia posee amplia discreción para manejar los procedi-mientos ante sí. Mejías et al. v. Carrasquillo et al., 185 DPR 288, 306-307 (2012); García v. Asociación, 165 DPR 311, 321 (2005), citando a Pueblo v. Ortega Santiago, 125 DPR 203, 216 (1990). En consecuencia, es incorrecto afir-*12mar que, según lo expresado en esa Resolución, procede aplicar la doctrina de la ley del caso.
De igual manera, de la Resolución que emitió este Foro el 11 de noviembre de 2011 se deduce que declinamos entrar a discutir en los méritos la controversia planteada. En ese momento, emitimos discrecionalmente una Resolución en la que declaramos “sin lugar” la petición de certiorari en que se impugnó la decisión interlocutoria del Tribunal de Apelacio-nes de 28 de junio de 2011 que discutimos anteriormente.
Como hemos expresado, la denegatoria de un tribunal apelativo a expedir un recurso de certiorari no implica que el dictamen revisado esté libre de errores o que constituya una adjudicación en los méritos. Torres Martínez v. Torres Ghigliotty, supra, pág. 98; Bco. Popular de P.R. v. Mun. de Aguadilla, supra, pág. 658. Por lo tanto, es obligado con-cluir que la Resolución que emitimos el 11 de noviembre de 2011 tampoco constituye la ley del caso. Félix v. Las Haciendas, supra, pág. 844; Adm. Servs. Corp. v. E.L.A., supra, pág. 608; In re Tormos Blandino, supra, pág. 578; Núñez Borges v. Pauneto Rivera, supra, pág. 755.
Luego de haber descartado la aplicación de la doctrina de la ley del caso, pasamos a resolver en los méritos la controversia traída a nuestra atención: ¿debe sostenerse el embargo que se dictó sin fianza a pesar de que no existe un dictamen judicial que contenga una cuantía específica de daños?
III
A. El aseguramiento de sentencia es una “medida tomada por el tribunal a solicitud de parte en un pleito pendiente con el propósito de que la sentencia pueda ejecutarse”. R. Hernández Colón, Derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis de Puerto Rico, 2010, pág. 170, citando a León v. Corte, 52 DPR 892 (1938).
*13Conforme con lo dispuesto en la Regla 56.1 de Procedimiento Civil, 32 LPRA Ap. V, el Tribunal de Primera Ins-tancia puede dictar cualquier orden provisional que sea necesaria para asegurar la efectividad de la sentencia. En-tre las órdenes que puede dictar se encuentra el embargo de bienes que debe ser razonable y adecuado para garanti-zar la efectividad de la sentencia que en su día pueda caer. J. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. V, pág. 1578. Desde hace décadas hemos dejado claro que la orden de embargo puede recaer sobre bienes que están en posesión de un tercero. Prado v. Quiñones, 78 DPR 313 (1955). Incluso, hemos pautado que procede el embargo de una cuenta bancaria conjunta cuyos titulares son el deudor y un tercero ajeno. BBVA v. S.L.G. López Sasso, 168 DPR 700 (2006).
Así pues, hemos resuelto que en el ejercicio de su discre-ción, al momento de conceder alguno de los remedios en aseguramiento de sentencia, el tribunal debe prestarle especial atención a que el remedio que se solicita sea provisional y que su propósito sea asegurar la efectividad de la sentencia; además de tomar en consideración los intereses de todas las partes, según lo requiera la justicia y las cir-cunstancias del caso. Nieves Díaz v. González Massas, 178 DPR 820, 839 (2010).
Como norma general, antes de la concesión del remedio provisional, el foro primario debe ordenar la pres-tación de una fianza a la parte solicitante para responder por todos los daños y perjuicios que se causen como conse-cuencia del aseguramiento. Regla 56.3 de Procedimiento Civil, 32 LPRA Ap. V. Ahora bien, no será necesaria la prestación de fianza cuando: (1) surja de documentos jura-mentados que la deuda es legalmente exigible; (2) el liti-gante sea indigente, o (3) se gestiona después de la sentencia. Íd. Véase, además, R. Hernández Colón, op. cit., pág. 171. Sin embargo, en M. Quilichini Sucrs., Inc. v. Villa Inv. Corp., 112 DPR 322, 326 (1982), fuimos enfáticos *14en establecer que aunque se permite obtener una orden de embargo sin fianza en casos en que existe una sentencia, ello no quiere decir que eventualmente no se tenga que responder por los daños que se causen si el embargo es ilegal.
Además del requisito de fianza, la Regla 56.2 de Procedimiento Civil, 32 LPRA Ap. V, establece que, de or-dinario, el tribunal no concederá, modificará ni anulará un remedio provisional sin antes notificar a la parte afectada y celebrar una vista. Véase, además, Hernández Colón, op. cit, pág. 171. Sin embargo, un tribunal podrá expedir, a petición de parte, una orden de embargo o de prohibición de enajenar sin previa notificación y vista si “la parte re-clamante demuestr[a] tener un previo interés propietario sobre la cosa embargada, o la existencia de circunstancias extraordinarias o la probabilidad de prevalecer mediante prueba documental fehaciente que demuestre que la deuda es líquida, vencida y exigible”. Regla 56.4 de Procedimiento Civil, 32 LPRA Ap. V.
De igual forma, en Vargas v. González, 149 DPR 859, 865 (1999), establecimos que “[t]anto nuestra juris-prudencia como la doctrina reconocen que se puede solici-tar el aseguramiento de una sentencia aunque el dictamen que se pretende asegurar haya sido apelado o se haya pre-sentado un recurso de certiorari”. Véase, además, Buxo, Jr. v. Corte, 51 DPR 322, 327 (1937). El tratadista Cuevas Se-garra expresa que la razón para ello es evidente: se busca preservar el statu quo que existía antes de que la sentencia fuera dictada. Cuevas Segarra, op. cit, pág. 1595. Si un acreedor no tuviese disponible ese mecanismo durante el tiempo en que la sentencia es revisada, o está sujeta a serlo, correría el riesgo de no poder ejecutarla una vez ad-venga final y firme, de ser ese el caso. Id.
En fin, nuestra jurisprudencia ha dejado muy claro que el embargo de bienes muebles es una medida realista y muy necesaria dirigida a preservar la capacidad económica *15del deudor, permitiendo que el acreedor vindique su derecho. Fresh-O-Baking Co. v. Molinos de P. R., 103 DPR 509, 519 (1975).
B. Sostiene la parte peticionaria señor Hatton Gotay que los tribunales recurridos erraron al resolver que pro-cedía mantener en vigor el embargo trabado en su contra. Para sustentar su postura, el señor Hatton Gotay aduce que luego de que el Tribunal de Apelaciones revocó la de-terminación de daños, el embargo emitido sin la prestación de fianza no se podía sostener meramente porque se con-firmó la determinación de responsabilidad de que este ac-tuó dolosamente. Tiene razón el peticionario.
La sentencia originalmente emitida por el Tribunal de Primera Instancia en este caso concedió remedios de anu-lación de ciertos actos del señor Hatton Gotay así como de compensación monetaria por los daños causados. En cuanto a la condena de daños, se ordenó al señor Hatton Gotay que pagara $8,675,021 a favor de Utuado Management; $1,500,000 a favor del señor Cacho Pérez, sujeto a ciertas deducciones, y $220,000 a favor del Estado Libre Asociado por tratarse de un préstamo usurario. La mayo-ría de esas partidas estaban sujetas al interés legal desde el 11 de agosto de 2005, día de presentación de la demanda. Como mencionamos anteriormente, el foro apelativo inter-medio revocó todas las partidas de daños y ordenó que se celebrara una vista evidenciaria para que se presente prueba adecuada de la cuantía de los daños. Debido a que el embargo está dirigido a asegurar los daños desglosados, nos concentraremos en los remedios de compensación monetaria.
En el caso de autos, una vez el Tribunal de Apelaciones revocó la determinación del monto de los daños antes alu-didos, la sentencia dejó de ser ejecutable en ese extremo de-bido a que el remedio requería una determinación judicial posterior. Adviértase que una sentencia es final y definitiva cuando resuelve el caso en sus méritos y termina el litigio *16entre las partes, restando solamente la ejecución del dicta-men judicial. S.L.G. Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 155 (2011).
Ciertamente el foro primario tenía facultad el 12 de enero de 2010 para emitir la orden de embargo en asegu-ramiento de sentencia sin requerir la prestación de fianza, ya que la Regla 56.3 de Procedimiento Civil, supra, lo per-mite en casos en que ya existe una sentencia. Hernández Colón, op. cit, pág. 171. Como hemos explicado, el Foro primario notificó su sentencia el 8 de enero de 2010. Tam-poco era necesaria la celebración de una vista previa, ya que la Regla 56.4 de Procedimiento Civil, supra, permite que se expida una orden de embargo sin previa notificación y vista en casos en los que se demuestre que la deuda es líquida y exigible. Al existir la Sentencia de 8 de enero de 2010, en la que se condena a sendas partidas de daños, se cumplía con los requisitos de liquidez y exigibilidad de la deuda. Íd.(1) Asimismo, es norma reiterada que el embargo en aseguramiento de sentencia procede aunque el dicta-men que se pretende asegurar haya sido recurrido, como ocurrió en este caso. Vargas v. González, supra, pág. 865; Buxo, Jr. v. Corte, supra, pág. 327.
No obstante, al Tribunal de Apelaciones revocar en su totalidad las partidas de daños impuestas contra el Sr. Hatton Gotay, la sentencia del foro primario dejó de ser ejecutable en ese extremo y, por virtud de las Reglas 56.3 y 56.4 de Procedimiento Civil, supra, era necesario prestar fianza y celebrar una vista para dilucidar la procedencia del embargo. En cuanto a la celebración de la vista, nos parece que la vista celebrada ante el foro primario el 14 de mayo de 2012 cumplió sustancialmente con el texto de la Regla 56.4 de Procedimiento Civil, supra. En esta, las par-tes tuvieron la oportunidad de discutir ampliamente la procedencia de la orden de embargo en controversia.
*17Sin embargo, es un hecho indubitado que al día de hoy no se ha prestado fianza para garantizar el embargo trabado. Ello es contrario a la Regla 56.3 de Procedimiento Civil, supra, ya que en este caso no existe una sentencia ejecutable en ese extremo, a raíz de la determinación del Tribunal de Apelaciones que revocó las partidas de daños. S.L.G. Szendrey-Ramos v. Consejo Titulares, supra, pág. 155.
En consecuencia, concluimos que procede dejar sin efecto el embargo trabado contra el señor Hatton Gotay. Además, ordenamos al Tribunal de Primera Instancia que en un término perentorio celebre una vista para dilucidar la procedencia de una nueva orden de embargo que cumpla cabalmente con los requisitos establecidos en las Reglas de Procedimiento Civil.(2)
<¡
Por los fundamentos expuestos, se revoca la Resolución emitida por el Tribunal de Apelaciones y se deja sin efecto el embargo trabado contra el Sr. Robert Hatton Gotay. Se de-vuelve el caso al Tribunal de Primera Instancia para que continúen los procedimientos de forma compatible con lo aquí resuelto.

Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron sin opi-nión escrita.

 Sobre los requisitos de liquidez y exigibilidad de una deuda, véase Ramos y otros v. Colón y otros, 153 DPR 534, 546 (2001).


 Al momento de dilucidar la cuantía del embargo, el foro primario deberá tener en cuenta que, al no existir una partida de daños probada, el monto de la fianza debe ajustarse a la cantidad que surja de las alegaciones de la parte demandante recurrida. Véanse: Librotex, Inc. v. A.A.A., 138 DPR 938, 955 (1995); Carlo v. Corte, 58 DPR 889, 894-895 (1941).